DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to communications filed April 25, 2022.

Status of Claims
1.	Claims 29-50 are pending and currently under consideration for patentability.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on April 25, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
3.	Applicant’s arguments, see page 6, filed April 25, 2022, with respect to the rejection(s) of claim(s) 29-50 under nonstatutory double patenting have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
	Applicant has amended claim 31 to resolve issues of indefiniteness presented in the most recent Office action; accordingly, the previously presented 35 USC 112, 2nd paragraph rejection has been withdrawn.
Applicant's arguments filed April 25, 2022 with respect to the prior art rejection of claim 29-50 under pre-AIA  35 USC 103(a) have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant argues that the most recent Office action identifies the recited sealing surface as reference 152 and the spacer layer as references 152 and 153; therefore, as shown in Fig. 1, Adie fails to disclose the spacer layer (152, 153) below the sealing surface (152) as recited in claim 29.  However, the rejection cites both Figures 1B and Figure 12 of Adie within the rejection - and while reference numeral 152 is cited as “a spacer element” in Fig. 1B, reference numeral 152 is cited as “a sealing surface” in Fig. 12. Since there is a lack of reference numeral for the sealing surface shown in Fig. 1B, examiner was referring to the latter reference numeral 152, from Fig. 12, when rejecting the claimed sealing surface of the fluidic connector. Nonetheless, examiner has amended the rejection below to better differentiate between the two structures in Adie which were labeled with the same reference numeral.  Applicant further argues that Adie fails to disclose the arrangement presented in the most recent claim amendment; namely, “wherein the filter is positioned above the orifice of the cover layer and above the sealing surface.”  However, in Figure 1B of Adie, the filter (130) is clearly above the orifice (145) of the cover layer (140) - and in Figures 11, 12, Adie discloses an alternative arrangement where the filter (130) is positioned above the sealing surface (152).  To address these amendments, examiner has amended the rejection to modify the Figure 1B embodiment of Adie with the filter arrangement disclosed by Adie in the embodiment of Figures 11 and 12.
Applicant further argues that the most recent Office action has not shown that Adie or Albert disclose “an additional layer below the bottom layer of the fluidic connector” or “a filter above the cover layer and above the additional layer.” However, these limitations are newly presented in amended claim 40 and the most recent Office action did not need to show that Adie or Albert disclosed these features.  Nonetheless, the newly amended features are present in Adie and remain obvious in view of Albert.
Accordingly, claims 29-42 and 44-50, as presently amended, remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adie in view of Albert, and claim 43 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adie in view of Albert, and further in view of Martz, as presented below.


Claim Rejections - 35 USC § 112, First Paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As presently amended, independent claim 29 requires “the filter [to be] positioned above the orifice of the cover and above the sealing surface.” Support for this amendment can be best seen in Figure 1B, as originally filed.  However, claim 30, which depends from claim 29, requires “the filter [to be] adhered to at least one of the top of the cover layer and the bottom of the sealing surface of the fluidic connector.”  Applicant’s disclosure, as originally filed, fails to provide support for these features within a single embodiment. At most, applicant has support for the filter to be indirectly adhered to the top of the cover layer via the spacer layer and sealing surface of the fluidic connector - or adhered to the top of the sealing surface of the fluidic connector. The latter optional limitation of claim 30, however, directly contradicts the limitations of claim 29; namely, claim 29 requires the filter to be positioned above the sealing surface, and claim 30 optionally requires the filter to be adhered to the bottom of the sealing surface. Support for the limitations required in claim 30 can be found within the embodiments presented in Figures 19A-C, but these embodiments lack support for the newly amended limitations from independent claim 29, since the filter is not positioned above the sealing surface, as required.  
For the purpose of examination, claim 30 will be examined as if it read as follows: 
--The apparatus according to claim 29, wherein the filter is adhered to top of the sealing surface of the fluidic connector.--

Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 30 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As presently amended, independent claim 29 requires “the filter [to be] positioned above the orifice of the cover and above the sealing surface.”  However, claim 30, which depends from claim 29, requires “the filter [to be] adhered to at least one of the top of the cover layer and the bottom of the sealing surface of the fluidic connector.” It is unclear as to how the filter can be positioned above the orifice of the cover and above the sealing surface of the fluidic connector, while also being adhered to the top of the cover layer or the bottom of the sealing surface of the fluidic connector. The latter optional limitation of claim 30 directly contradicts the limitations of claim 29; namely, claim 29 requires the filter to be positioned above the sealing surface, and claim 30 optionally requires the filter to be adhered to the bottom of the sealing surface. 
For the purpose of examination, claim 30 will be examined as if it read as follows: 
--The apparatus according to claim 29, wherein the filter is adhered to top of the sealing surface of the fluidic connector.--
Claim 38 requires “the film layer [to comprise] polyethylene, polyvinyl chloride, silicone or polyurethane having a hardness of 30 to 90 on the Shore A scale;” however, claim 38 depends from claim 29 which is as presently amended to require and upper film layer and a lower film layer.  Accordingly, it is unclear as to which “film layer” applicant is referring to in claim 38.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

6.	Claims 29-42 and 44-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adie et al. (US PGPUB 2011/0282309) in view of Albert et al. (US PGPUB 2012/0116334).

7.	With regard to claim 29, Adie discloses an apparatus to provide suction to a wound site (abstract; Figs. 1B) comprising: a wound dressing (100) comprising: a transmission layer (105) configured to transmit wound exudate ([0138]; [0168]); and a cover layer (140) overlying the transmission layer (105) and comprising an orifice (145; [0144]; [0160]); a fluidic connector (suction port, 150) attached to the wound dressing (100) comprising: a proximal end (connected to suction) and a distal end (connected to dressing, 100; Fig. 1B); a fluid passage (interior of 150) surrounded by said fluidic connector (150) and configured to be in fluid communication (via connection portion, 154) with a source of negative pressure ([0170]); and a sealing surface (unlabeled, but shown sealed to spacer elements, 152, 153) at the distal end of said fluidic connector (150), the sealing surface comprising one or more apertures (aperture unlabeled, but shown as being covered by filter, 130; Fig. 1B); a spacer layer (152); and a filter (130), wherein; the sealing surface of the fluidic connector (150) is positioned over the cover layer (140) of the wound dressing (100) with the one or more apertures (covered by 130) in the sealing surface positioned over the orifice (145) in the cover layer (140); the filter (130) is positioned above the orifice (145) of the cover layer (140; [0163-0167]; Fig. 1B); and the spacer layer (152) is positioned below the filter (130) and the sealing surface (Fig. 1B), the spacer layer (152) configured to support the filter (130) and create a gap between the filter (130) and the transmission layer (105; [0163]; [0168]).
	Adie fails to explicitly disclose, within the same embodiment (Fig. 1B), that the filter is also positioned above the sealing surface of the fluidic connector.
	However, in the embodiment presented in Figures 11 and 12, Adie discloses an alternate arrangement between the fluidic connector (150) and the filter (130), wherein the filter (130) is positioned above the sealing surface (152; [0170-0172]; Figs. 11, 12).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the arrangement between the fluidic connector and filter disclosed by Adie in the Figure 1B embodiment, so that the filter is positioned above the sealing surface of the fluidic connector, similar to that disclosed by Adie in the alternate Figure 12 embodiment, in order to provide and maintain a more reliable seal around the filter element, as suggested by Adie in paragraph [0171].
	Additionally, Adie is silent in regard to the fluidic connector comprising: an upper film layer and a lower film layer each comprising a proximal end and a distal end; a fluid passage surrounded the upper and lower film layers, the fluid passage comprising a porous material encapsulated between the upper and lower film layers; and a sealing surface at the distal end of the lower film layer, the sealing surface comprising one or more apertures.
	Albert discloses apparatuses and methods for negative pressure wound therapy (abstract; Figs. 6A-6H, 18A, 18B; [0005]; [0012]; [0112]), wherein the wound treatment system (1801, 601) comprises: a wound dressing (Fig. 6A) comprising: a transmission layer (wound packing material, 605) configured to transmit wound exudate; and a cover layer (flexible drape, 603) overlying the transmission layer (605) and comprising an orifice (aperture, 606; [0132]); a fluidic connector (a flexible suction adapter, 602, 1810; [0132]; [0167]) attached to the wound dressing (603, 605) comprising: an upper film layer (top/upper layer/sheet, 611, 1803) and a lower film layer (lower/bottom layer/sheet, 610, 1808) each comprising a proximal end (connected to conduit, 604, 1804) and a distal end (connected to dressing 603, 605); a fluid passage (spacer/flexible wicking layer, 609, 1805) surrounded by the upper and lower film layers (611/1803, 610/1808) and configured to be in fluid communication with a source of negative pressure (via 604/1804; [0133]; [0167]), the fluid passage (609, 1805) comprising a porous material (flexible and compliant material permitting passage of fluid, [0133]; knitted or woven fabric, [0152]) encapsulated between the upper and lower film layers (611/1803, 610/1808); and a sealing surface at the distal end of the lower film layer (610/1808; an adhesive layer 612 and an optional protective layer 613 may be disposed on the wound-facing side of the bottom layer; [0133]; [0167]), the sealing surface comprising one or more apertures (618, 1806), wherein the sealing surface of the fluidic connector (602, 1810) is positioned over the cover layer (603) of a wound dressing (Fig. 6A) with the one or more apertures (618, 1806) in the sealing surface positioned over the orifice (aperture, 606) in a cover layer (603; [0132-0136]).
	Accordingly, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the fluidic connector disclosed by Adie, to take the form of a porous fluid passage encapsulated between an upper and lower film layer, similar to that disclosed by Albert, in order to provide the apparatus with a suction adapter which is faster to apply, requires fewer steps, offers greater patient comfort and safety by being soft and conformable, thereby avoiding pressure ulcers and other complications caused by harder connectors, as suggested by Albert in paragraph [0005].

8.	With regard to claim 30, Adie, as modified above, discloses that the filter (130) is adhered to the top of the sealing surface (152) of the fluidic connector (150; Fig. 12; [0170-0172]).

9.	With regard to claim 31, Adie discloses that the sealing surface (unlabeled, but shown sealed to spacer elements, 152, 153; Fig. 1B; or 152 of Fig. 12) and the orifice (145) are located in an off-center position in relation to the wound dressing (100; Fig. 1B, also seen in Fig. 2).

10.	With regard to claim 32, Adie discloses that the orifice (145) is directly connected to the transmission layer (105; [0161]).

11.	With regard to claim 33, Adie discloses that the filter (130) is configured to substantially prevent wound exudate from entering the fluidic connector (150; [0163-0167]; [0170-0172]).

12.	With regard to claim 34, Adie discloses that the transmission layer (105) comprises foam ([0180]).

13.	With regard to claim 35, Adie is silent in regard to the fluid passage being constructed from a flexible compliant material such that fluid can pass through it if the porous material is kinked or folded over. 
	However, Albert discloses that the fluid passage (609/1805; Figs. 6A-6H, 18A, 18B) is constructed from a flexible compliant material (flexible wicking layer is “flexible and conformable”) such that fluid is fully capable of passing through it if the porous material (609/1805) is kinked or folded over ([0133]; [0167]). 
Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the fluidic connector disclosed by Adie, to include a flexible compliant porous fluid passage encapsulated between an upper and lower film layer, similar to that disclosed by Albert, in order to aid in the placement over a wound site located on, for example, a non-flat or difficult to access area of the body, as suggested by Albert in paragraphs [0133] and [0167].

14.	With regard to claims 36 and 48, while Adie discloses that dressing layers may be formed of one or more materials selected from the list consisting of foams, meshes, 3D knitted fabrics and non-woven materials ([0025]; [0139]), Adie is silent in regard to the porous material of the fluidic connector comprising one or more materials selected from the list consisting of foams, meshes, 3D knitted fabrics and non-woven materials.
	However, Albert discloses that the porous layer (609/1805) comprises one or more materials selected from the list consisting of foams, meshes, 3D knitted fabrics and non-woven materials ([0011-0012]; [0133]; [0167]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the fluidic connector disclosed by Adie, to include a porous fluid passage formed of foams, meshes, 3D knitted fabrics or non-woven materials, similar to that disclosed by Albert, in order to provide the apparatus with a suction adapter which is faster to apply, requires fewer steps, offers greater patient comfort and safety by being soft and conformable, thereby avoiding pressure ulcers and other complications caused by harder connectors, as suggested by Albert in paragraph [0005].

15.	With regard to claim 37, Adie discloses that the sealing surface (unlabeled, but shown sealed to spacer elements, 152, 153 in Fig. 1B; and shown as 152 in Fig. 12) is adhered to the cover layer (140) by an adhesive (“adhesive such as an acrylic, cyanoacrylate, epoxy, UV curable or hot melt adhesive;” [0160]).

16.	With regard to claim 38, Adie, as modified by Albert above, discloses that the port is formed from a soft polymer, for example a polyethylene, a polyvinyl chloride, a silicone or polyurethane having a hardness of 30 to 90 on the Shore A scale ([0160]).

17.	With regard to claims 39 and 50, Adie discloses a source of negative pressure (pump, 800; best seen in Fig. 28) configured to be fluidically connected to the fluidic connector (150; via connector portion, 154; Fig. 1B; [0170]).

18.	With regard to claim 40, Adie discloses a negative pressure therapy apparatus (abstract; Figs. 1B, 12) comprising: a fluidic connector (150) comprising an enlarged sealing portion (unlabeled, but shown sealed to spacer elements, 152, 153 in Fig. 1B; and shown as 152 in Fig. 12) and one or more apertures (unlabeled, but shown covered by filter, 130); an additional layer (spacer element, 152) below the enlarged sealing portion (unlabeled; Fig. 1B) of the fluidic connector (150); a wound dressing (100) connected to the fluidic connector (150), the wound dressing (100) comprising: a cover layer (140) comprising an orifice (145) wherein the fluidic connector (150) is sealed to the wound dressing (100; via 152) and is configured such that the one or more apertures in the fluidic connector (150) is aligned with the orifice (145) in the cover layer (140) of the wound dressing (100; [0163-0168]); an absorbent layer (110); and an acquisition distribution layer (transmission layer, 105) configured to horizontally wick wound exudate as it is absorbed upwardly through the wound dressing (100; [0138-0139]; [0170-0172]); and a filter (130) above the cover layer (140) and above the additional layer (152), the filter (130) located adjacent the one or more apertures in the sealing portion (unlabeled; Fig. 1B) and adjacent the orifice (145) in the cover layer (140; [0163]; [0168]).
	However, Adie is silent in regard to the fluidic connector comprising a top layer; a bottom layer comprising an elongate bridge portion, an enlarged sealing portion and one or more apertures; and a spacer layer positioned between the top layer and the bottom layer; wherein said top layer and said bottom layer are sealed together.
	Albert discloses apparatuses and methods for negative pressure wound therapy (abstract; Figs. 6A-6H, 18A, 18B; [0005]; [0012]; [0112]), wherein the wound treatment system (601, 1801) comprises: a fluidic connector (602, 1810; [0132]; [0167]) comprising a top layer (611, 1803); a bottom layer (610, 1808) comprising an elongate bridge portion (elongate portion of 602, 1801; Figs. 6A, 18A), an enlarged sealing portion (distal end of 610, 1808; an adhesive layer and an optional protective layer may be disposed on the wound-facing side of the bottom layer 610, 1808; [0133]; [0167]) and one or more apertures (618, 1806); and a spacer layer (609, 1805) positioned between the top layer (611, 1803) and the bottom layer (610, 1808; [0133-0134]); wherein said top layer (611, 1803) and said bottom layer (610, 1808) are sealed together (via adhesive or heat-seal; [0133]); wherein the sealing surface of the fluidic connector (602, 1810) is positioned over a cover layer (603) of a wound dressing (Fig. 6A) with the one or more apertures (618, 1806) in the sealing surface positioned over an orifice (606) in a cover layer (603; [0132-0136]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the fluidic connector disclosed by Adie, to take the form of a spacer layer sandwiched between a top and bottom layer, similar to that disclosed by Albert, in order to provide the apparatus with a suction adapter which is faster to apply, requires fewer steps, offers greater patient comfort and safety by being soft and conformable, thereby avoiding pressure ulcers and other complications caused by harder connectors, as suggested by Albert in paragraph [0005].

19.	With regard to claim 41, Adie discloses that the wound dressing (100) further comprises a wound contact layer (102), and wherein the acquisition distribution layer (105) is positioned between the wound contact layer (102) and the absorbent layer (110; Fig. 1B; [0137]).

20.	With regard to claim 42, Adie discloses that the wound dressing (100) further comprises a transmission layer (‘transition layer is formed of…two layers spaced apart by a monofilament layer… one or more layers of a wide variety of materials could be utilized;’ ‘one, two, three or more layers of mesh’) between the wound contact layer (102) and the acquisition distribution layer (105; [0224-0225]).

21.	With regard to claim 44, Adie discloses that the acquisition distribution layer (105) comprises viscose, polyester, polypropylene, cellulose, or combination thereof ([0139]; [0150]).

22.	With regard to claim 45, Adie discloses that the absorbent layer (110) comprises a superabsorbent material ([0144]; [0151]).

23.	With regard to claim 46, Adie discloses that the absorbent layer (110) comprises a foam ([0144]).

24.	With regard to claim 47, Adie discloses that the absorbent layer (110) is positioned above the acquisition distribution layer (105; Fig. 1B).

25.	With regard to claim 49. Adie, as modified by Albert above, discloses that the filter (130) is positioned below the spacer layer (as disclosed and modified by Albert).

26.	Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adie in view of Albert, as applied to claim 40 above, and further in view of Martz (US 5,061,258).

27. 	With regard to claim 43, Adie and Albert are silent in regard to the wound dressing (100) further comprising an obscuring layer between the cover layer (140) and the absorbent layer (110).
	However, Martz discloses a vapor permeable dressing with releasable medication (abstract; Fig.
11), wherein the wound dressing (92) includes an obscuring layer (opaque fabric layer, 96) between an absorbent layer (gauze, 94) and a cover layer (film, 24) that at least partially obscures visualization of the absorbent layer (col. 7, lines 30-37; col. 2, lines 32-39; col. 12, lines 12-43).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the wound dressing disclosed by Adie in view of Albert, to include an obscuring layer similar to that disclosed by Martz, in order to hide the wound, skin and any unsightly discoloration of exudate which may be produced by the patient, as suggested by Martz in column 7, lines
30-37.

Conclusion
28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J MENSH/Primary Examiner, Art Unit 3781